For More Information: Craig M. Koven Communications Manager (800) CELADON, Ext. 7041 317-972-7041 Direct 317-408-4859 Mobile ckoven@celadongroup.com FOR RELEASE January 21, 2009 4:01 p.m. ET CELADON GROUP REPORTS SECOND FISCAL QUARTER FINANCIAL RESULTS INDIANAPOLIS – Celadon Group, Inc. (NASDAQ:CLDN) today reported its financial and operating results for the three and six months ended December 31, 2008, the second fiscal quarter of the company's fiscal year ending June 30, 2009. Revenue for the quarter decreased 13.7% to $119.6 million in the 2008 quarter from $138.6 million in the 2007 quarter.Freight revenue, which excludes fuel surcharges, was down 14.0% to $98.5 million in the 2008 quarter from $114.5 million in the 2007 quarter. Net income was unchanged at $1.7 million in both the 2008 and 2007 quarters. Earnings per diluted share was unchanged at $0.08 in both the 2008 and 2007 quarters. For the six months ended December 31, 2008 revenue decreased 2.2% to $266.5 million in 2008 from $272.4 million for the same period last year.Freight revenue, which excludes fuel surcharges, was down9.0% to $207.8 million in 2008 from $228.4 million for the same period last year.Net income increased 7.1% to $4.5 million in 2008 from $4.2 million for the same period last year.Earnings per diluted share increased by 11.1% to $0.20 in 2008 from $0.18 for the same period last year. Chairman and CEO Steve Russell said, "Since September, we've seen a significant fall off in demand, particularly import volumes out of Mexico, as the weakening U.S. economy has dramatically reduced Mexican exports to the U.S.Although the devaluation of the Mexican peso and increased costs associated with imported goods from China should make Mexico far more competitive, this change has not yet translated to an increase in Mexican production.As a consequence of the fall-off in the U.S. economy, we experienced a significant decline in loaded miles run, as well as an increase in empty miles.We were able to offset the adverse impact of these changes through effective cost management.A major improvement in miles per gallon has been achieved through lowering tractor speeds, improved tractor aerodynamics, added auxiliary heaters, implementation of a strict tractor idling policy, renegotiation of bulk fuel purchasing arrangements, and counseling of our drivers in more efficient driving patterns.Further, we have benefited by a decline in diesel prices.We have also been effective at cost controls in virtually all areas of our business.Although we have seen a significant reduction in capacity in the truckload industry, through fleet failures and the lack of new class 8 tractors being built, demand has declined at a greater rate. "Late in the quarter, we acquired the tractors and trailers of Continental Express Inc. of Little Rock, AR for $24.1 million.We have been successful at retaining many customers, and added less than half of their drivers.Continental had about 130 non-driver employees and about thirty of these employees were hired as Celadon employees.At the same time we were engaged in a comprehensive efficiency effort at Celadon that reduced approximately 35 non-driver employees across the company.As a result, we added a substantial customer base and the Continental terminal facility in Little Rock without a net increase in our consolidated non-driver employee base. "Our balance sheet debt and capital lease obligations have been reduced by over $18 million during the six months ended December 31, 2008.At December 31, 2008, our balance sheet reflected $84.3 million in borrowings and capitalized leases and $143.8 million of total stockholders' equity.With $32.3 million available on our bank revolving credit line at December 31, 2008, coupled with our current cash flow from operations, we believe we have adequate liquidity for the foreseeable future." Conference Call Information An investor conference call is scheduled for Thursday, January 22, at 10:00 a.m.
